Citation Nr: 1215614	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for degenerative joint disease (DJD) of the spine.

3. Entitlement to service connection for service connection for DJD of the right knee.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on a periods of active duty for training (ACDUTRA) from February 6, 1976 to July 2, 1976, May 14, 1977 to May 28, 1977 and August 5, 1978 to August 18, 1978.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was remanded for additional development in June 2010.

In a May 2005 statement, the appellant's representative indicated that he was willing to appear for VA examinations and that if he was not scheduled for examinations, that he wished to have a hearing; the appellant was not scheduled for examinations.  Pursuant to instructions in the Board's June 2010 remand, the RO contacted the appellant to determine whether he still wanted a hearing and the appellant declined.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in June 2010 in order for the AMC/RO to clarify the appellant's service dates, and all periods of active service, ACDUTRA, or inactive duty for training (INACDUTRA), and to determine whether there were additional service treatment records from any additional periods of service, and if so, to obtain the records and add them to the claims file.  The AMC/RO was also instructed to obtain service treatment records showing any hospitalization in April 1976 at Fort Dix.

The AMC obtained the records of the appellant's hospitalization at Fort Dix in March 1976.  In addition, the AMC requested the appellant's military records, including copies of all physical examinations, service treatment records and line of duty determinations made because of any injury, from the Adjutant General in New Jersey.  In response, personnel records were provided in July 2010, and reflected that the appellant had active duty for training from February 2, 1976 to July 2, 1976, and active duty for training (ACDUTRA) from May 14, 1977 to May 28, 1977, and from August 5, 1978 to August 19, 1978.  However, no service treatment records were provided and it does not appear from the record that the AMC then requested from any additional sources additional service treatment records from the periods of service in 1977 and 1978.  A record dated from his period of ACDUTRA in 1977 reflects that he injured his right leg and was sent for treatment. On remand, service treatment records from these periods of service must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The appellant has contended that he has had "hearing problems" since basic training.  His personnel records reflect his duty was as a grenadier and infantryman, reflecting noise exposure.  Service treatment records in the claims folder do not reflect a hearing loss.  The appellant was afforded a VA nose, sinus, larynx and pharynx examination in July 2004 in connection with another claim not on appeal.  The examiner noted that the appellant had a bilateral moderate senosorineural hearing loss, but did not provide an opinion as to etiology.  It is unclear whether this examination was based upon audiometric testing, as no clinical results are of record.  

VA has a duty to determine whether an audiological examination was performed in July 2004, and, if so, associate the results of the examination with the claims file.  In addition, a VA audiological examination is needed to determine whether the appellant has current hearing loss or tinnitus and, if so, whether those disabilities are related to in-service noise exposure.

The appellant has contended that he fell and injured his back and right knee while on duty in April 1976.  Service treatment records from this time do not reflect any injury to his back or leg; however, it appears that the appellant may have suffered this fall in a different period of active duty, as his service treatment records reflect a fall with an injury to his right leg during ACDUTRA in 1977.  

VA medical records reflect that the appellant has degenerative disc disease of the lumbar spine and degenerative joint disease of the right knee.  Therefore, the appellant should be afforded a VA examination in order to determine whether he his current lumbar spine and right knee disabilities are related to service.


The RO has attempted to provide the appellant with examinations in connection with his claims, but the appellant did not report.  His representative submitted a letter in December 2004, in which he noted that the appellant had an address change and had not been properly notified to report for his examination.  He was scheduled for an audiometric examination in March 2005, but did not report.  The appellant's representative then submitted a statement from the appellant reflecting that he had been in the hospital and had been unable to report to the examination.  The appellant expressed his willingness to report to examinations for his claims on appeal.  The RO proceeded to adjudicate the claims based on the evidence of record.  There is also evidence that the appellant was homeless in 2004.  Inasmuch as there is evidence of good cause for the failure to report for the VA examinations, additional efforts to schedule new examinations are warranted.  Cf. 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all necessary steps to any service treatment records from the periods of ACDUTRA from May 14, 1977 to May 28, 1977, and from August 5, 1978 to August 19, 1978.  All attempts to obtain these records must be documented in the claims file.

Efforts to obtain the records should continue until they are received; it is reasonably certain that they do not exist; or further efforts would be futile.

If service treatment records cannot be obtained, take all necessary steps to search alternate sources of records, in accordance with the procedures outlined in VA adjudication manual rewrite, M21-MR.  Specifically request records of any treatment reported by the appellant. All efforts to obtain alternate records must be documented in the claims file.

2.  Determine if there was an audiometric examination provided in connection with his July 2004 VA nose, sinus, pharynx and larynx examination and, if so, associate the testing results with the claims file.

3.  Schedule the appellant for a VA examination to determine the etiology of his knee and spine disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current right knee and  lumbar spine disabilities were caused by injury or disease during ACDUTRA, to include injuries sustained in a fall.  

The examiner must provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the appellant's reports are rejected, the examiner must provide reasons for doing so.  The absence of confirming treatment records is not a sufficient reason, by itself, for rejecting his reports.

4.  Schedule the appellant for a VA examination to determine whether the appellant has a hearing loss or tinnitus that is related to active duty or ACDUTRA.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The appellant should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded. The examiner must also fully describe the functional effects of the appellant's hearing disability. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the appellant's current hearing loss and/or tinnitus were caused by or are etiologically related to active duty or ACDUTRA, to include exposure to artillery noise.  The appellant's in-service duties included grenadier and infantryman.  

The examiner should consider the appellant's statements concerning ongoing hearing problems since basic training.  If the appellant's reports are rejected, the examiner must provide reasons for doing so.  The absence of confirming treatment records is not a sufficient reason, by itself, for rejecting his reports.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  If additional service treatment records reflect that the appellant received treatment for a psychiatric disorder or reported symptoms of a psychiatric disorder while on active duty or ACDUCTRA, schedule the appellant for a VA examination to determine whether any of his current psychiatric disabilities are related to service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the appellant's current psychiatric disorders were caused by or are etiologically related to active duty or ACDUTRA.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of appellants' Appeals or by the United States Court of Appeals for appellants Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of appellants' Appeals is appealable to the United States Court of Appeals for appellants Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


